FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YINGMING ZHANG,                                  No. 10-72357

               Petitioner,                       Agency No. A096-345-998

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.

       Yingming Zhang, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based

on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen, Iturribarria v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Zhang’s motion to reopen

where he filed the motion more than four years after the BIA issued its final order

of removal, see 8 C.F.R. § 1003.2(c)(2), failed to demonstrate the due diligence

required to obtain equitable tolling of the filing deadline, see Iturribarria, 321 F.3d

at 897, and failed to present any evidence of changed circumstances in China in

order to qualify for the regulatory exception to the filing deadline, see 8 C.F.R.

§ 1003.2(c)(3)(ii).

      Because the BIA’s untimeliness determination was dispositive, we do not

address Zhang’s remaining contentions.

      We deny Zhang’s motion for judicial notice of documents that were not

presented to the BIA. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                           2                                    10-72357